Citation Nr: 1002205	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  98-06 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for dizziness, status post labyrinthectomy, from March 1, 
1994.  

2.  Entitlement to an initial disability rating in excess of 
10 percent for headaches.  

3.  Entitlement to special month compensation (SMC) based on 
deafness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from August 1977 
to January 1987.

This appeal comes before the Board of Veteran's Appeals 
(Board) from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied, in pertinent part, a higher 
initial rating for residual headaches and dizziness, status 
post labyrinthectomy.  

In September 2002, during the course of the appeal, the RO 
assigned separate ratings for the Veteran's headaches and 
dizziness.  Accordingly, the Board has addressed these 
matters as separate claims.  

This appeal also arises from a February 2005 RO rating 
decision, that denied SMC based on deafness.  

In November 2006, the Board remanded these claims for 
additional evidentiary development.  This case has since been 
returned to the Board for further appellate action.  In 
addition to remanding the claims listed on the title page 
above, it also denied a claim for an initial rating in excess 
of 30 percent for dizziness, status post labyrinthectomy, 
prior to October 19, 1993, and denied a claim for an 
extension of a temporary total evaluation for that disability 
due to convalescence, under 38 C.F.R. § 4.30 (2009).  The 
Board's decision with respect to those issues is final.  See 
38 C.F.R. § 20.1100 (2009).  

The Board also notes that, in the September 2009 supplemental 
statement of the case, the Appeals Management Center (AMC) 
listed the issue of entitlement to an increased rating for 
left ear hearing loss as inextricably intertwined with the 
claim for SMC based on deafness.  The Board finds to the 
contrary.  Although the AMC found it necessary to evaluate 
the Veteran's service-connected hearing loss disability in 
order to adjudicate the claim for SMC, this necessity does 
not place the matter of the evaluation for hearing loss in 
appellate status.  Such a claim has not been appealed, and 
the Board will not address it further.   

The Veteran submitted additional evidence subsequent to the 
most recent supplemental statement of the case, and the 
Veteran's representative waived the Veteran's right to have 
that evidence initially considered by the RO.  


FINDINGS OF FACT

1.  Since March 1, 1994, the Veteran's post-labyrinthectomy 
residuals consist of dizziness with occasional staggering.

2.  The Veteran's headaches are manifested by characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.

3.  Service connection is in effect for a hearing loss 
disability of the left ear only, and is not in effect for any 
degree of blindness.  He is not deaf in the right ear.


CONCLUSIONS OF LAW

1.  Since March 1, 1994, the criteria for an initial rating 
of 30 percent, but not higher, for dizziness, status post 
labyrinthectomy, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.87, Diagnostic Code 6204 
(2009).

2.  The criteria for an initial rating of 30 percent, but not 
higher, for headaches have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic 
Code 8100 (2009).

3.  The criteria for SMC based on deafness are not met.  
38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. § 3.350 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

This appeal involves a claim and initial decision prior to 
enactment of the VCAA.  In letter sent in March 2004, 
November 2006, and July 2007, the RO provided notice to the 
appellant regarding what information and evidence was needed 
to substantiate each claim, as well as what information and 
evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  The 
November 2006 letter provided the Veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  The 
September 2009 supplemental statement of the case reflects 
readjudication of each claim.  Hence, the Veteran is not 
shown to be prejudiced by the timing of the latter notice. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records, and the report of several VA 
examinations.  Those examinations were performed by medical 
professionals, based on a review of claims file and 
solicitation of pertinent history and symptomatology from the 
Veteran.  Each examiner performed a thorough examination of 
the Veteran, and included diagnoses and rationales consistent 
with such examination and the record.  The Board finds that 
this evidence is adequate to evaluate the claims on appeal.  
See Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

Also of record and considered in connection with the appeal 
are various statements submitted by the Veteran and his 
representative on his behalf.  The Board also finds that no 
additional RO action to further develop the record is 
warranted. 

II.  Analysis

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. Part 4 (2009).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the Veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2009).  When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7 (2009).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2009).

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is or 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in Fenderson, the United States Court of 
Appeals for Veterans Claims noted an important distinction 
between an appeal involving a claimant's disagreement with 
the initial rating assigned at the time a disability is 
service connected.  Where the question for consideration is 
the propriety of the initial rating assigned, evaluation of 
the medical evidence since the effective date of the grant of 
service connection and consideration of the appropriateness 
of "staged rating" (i.e., assignment of different ratings 
for distinct periods of time, based on the facts found) is 
required.  See Fenderson, 12 Vet. App. at 126.

Dizziness

The Veteran is seeking a higher disability rating for his 
service-connected dizziness, status post labyrinthectomy, 
which is currently evaluated as 10 percent disabling under 
38 C.F.R. § 4.87, Diagnostic Code 6204 since March 1, 1994.  
A temporary 100 percent rating is in effect from October 19, 
1993 to March 1, 1994.  Prior to October 19, 1993, a 30 
percent rating is assigned.  

Peripheral vestibular disorders are evaluated under DC 6204.  
Under Diagnostic Code 6204 a 10 percent evaluation is 
warranted for peripheral vestibular disorders with occasional 
dizziness.  A 30 percent evaluation will be assigned with 
dizziness and occasional staggering.  A note provides that 
hearing impairment or suppuration shall be separately rated 
and combined.  In this case, a separate rating for left ear 
hearing loss disability is in effect.  

A note under Diagnostic Code 6260 allows for a separate 
evaluation for tinnitus to be assigned under various 
diagnostic codes, including Diagnostic Code 6204, except 
where tinnitus supports an evaluation under one of the 
diagnostic codes.  In this case, as the Veteran does not have 
tinnitus.  

Under Diagnostic Code 6205, Ménière's syndrome (endolymphatic 
hydrops), a 30 percent rating is provided for hearing 
impairment with vertigo less than once a month, with or 
without tinnitus: 38 C.F.R. § 4.87, Diagnostic Code 6205.  A 
60 percent rating is provided for hearing impairment with 
attacks of vertigo and cerebellar gait occurring from one to 
four times a month, with or without tinnitus.  A 100 percent 
rating is provided for hearing impairment with attacks of 
vertigo and cerebellar gait occurring more than once weekly, 
with or without tinnitus.  Note: Evaluate Ménière's syndrome 
either under these criteria or by separately evaluating 
vertigo (as a peripheral vestibular disorder), hearing 
impairment, and tinnitus, whichever method results in a 
higher overall evaluation.  But do not combine an evaluation 
for hearing impairment, tinnitus, or vertigo with an 
evaluation under Diagnostic Code 6205.  Id.  

There is no indication in the evidence that the Veteran has 
Ménière's syndrome and, as there is no reference in the 
clinical evidence to cerebellar gait, the Board concludes 
that Diagnostic Code 6205 is not as appropriate as Diagnostic 
Code 6204.  

Upon review of the evidence of record, the Board is of the 
opinion that a 30 percent rating is warranted for the 
Veteran's dizziness, status post labyrinthectomy.  The 
treatment records throughout this period refer to the 
Veteran's complaints of occasional gait difficulty in 
addition to dizziness.  The Veteran has reported that he 
becomes dizzy when standing and walking, and will sometimes 
bump into objects and walls.  The Veteran's private 
physician, J.N.A., M.D. wrote in November 1995 that the 
Veteran suffers unsteadiness as a result of vertigo.  A 
friend of the Veteran wrote in January 2007 that he had 
witnessed the Veteran lose his balance and bump into walls.  

The Board acknowledges that references to unsteadiness come 
primarily from the Veteran, and there is little in the way of 
clinical evidence to verify the Veteran's assertions as to 
staggering.  The Veteran has typically been noted as having a 
normal gait when examined.  However, the report of a July 
2004 neurological consult does include a finding of an 
intermittent gait difficulty.  In addition, a May 2005 
psychiatric outpatient note refers to mild titubation with 
tandem walking and wide-based unbalanced heel walking.  Also, 
the report of a May 2005 pain management consult notes 
impaired balance.  In the Board's view, these references, 
when considered with the Veteran's assertions are the 
equivalent of staggering, as used in the rating criteria.  
Moreover, the occasional nature of the Veteran's staggering 
is entirely consistent with the criteria for the 30 percent 
level, which call for dizziness and occasional staggering.  
Therefore, based on the Veteran's symptoms, the Board 
concludes that the criteria for the 30 percent level are more 
nearly approximated than those for the 10 percent level.  

As 30 percent is the maximum rating available under 
Diagnostic Code 6204, and as application of Diagnostic Code 
6205 is not appropriate, the Board concludes that a schedular 
rating higher than 30 percent is not warranted, and a staged 
rating is not appropriate.  See Fenderson (cited above).   

Headaches

The Veteran's headache disability has been evaluated under 
38 C.F.R. § 4.124a, Diagnostic Code 8100, which provides the 
criteria for evaluating migraine headaches.  When there are 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability, a 50 percent 
evaluation is warranted.  A 30 percent rating is assigned for 
migraine headaches with characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.  A 10 percent evaluation is warranted when there are 
characteristic prostrating attacks averaging one in two 
months over the last several months.  Where attacks are less 
frequent, a noncompensable evaluation is assigned.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.

Upon review of the evidence of record, the Board finds that a 
30 percent rating is warranted for the Veteran's headaches, 
as the evidence demonstrates characteristic prostrating 
attacks occurring on an average of once a month over the 
period on appeal, with more frequent daily headaches of 
lesser severity.  However, the evidence does not demonstrate 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability, reflective of a 
50 percent rating.  

Although the report of VA examination in November 1997 
reveals that the Veteran has headaches two times daily, these 
were described as generalized, lasting 30 minutes to several 
hours.  The Board notes that the Veteran has been employed 
during period on appeal, and was working as a tractor driver 
at a golf course at the time of the November 1997 report, and 
he informed the examiner that, if he has a headache while at 
work, he usually goes to a quiet part of the course and 
rests.  The examiner found that the functional loss due to 
headaches was significant.  However, these daily headaches do 
not appear to be the type of headaches contemplated by the 
rating criteria as completely prostrating.  In so finding, 
the Board notes that, the Veteran described these daily 
attacks to the May 2004 examiner as averaging 6 out of 10 in 
terms of pain.  The more severe headaches, described as 10 
out of 10, were experienced on average of once per month, and 
were associated with nausea, vomiting, photophobia and 
phonophobia.  Indeed, in the May 2004 examiner's opinion, the 
Veteran had only mild functional impairment due to his 
chronic daily headaches, or 20 to 30 percent functional 
impairment.  This is clearly inconsistent with the criteria 
for a 50 percent rating, which require severe economic 
inadaptability.

In contrast to the once per month prostrating headache, the 
report of VA examination in January 2002 reveals that the 
Veteran's daily headaches are not associated with nausea, 
vomiting, phone-or photophobia.  The headaches are described 
as global, with constant pressure.  While the Veteran 
reported that the headaches interfere with his ability to 
complete his job and that he has had to stop work or miss 
work due to them, he has not asserted that the daily 
headaches are completely prostrating, and the evidence does 
not otherwise demonstrate severe economic inadaptability.  

Similar findings were reported in a neurology consult in 
September 2001, the report of which reveals that the Veteran 
has headaches approximately two times per day, lasting thirty 
minutes to a couple hours.  However, these are decreased with 
Ibuprofen, and are not associated with nausea or vomiting.  A 
more recent July 2004 neurological consult reveals that the 
Veteran does get some relief from Tylenol 3 and Ibuprofen or 
Lortab, using all three on a daily basis.  A June 2007 
neurological consult reveals that the Veteran has been 
receiving occipital nerve blocks monthly since February 2007, 
and now gets about 2 weeks of relief from each nerve block.  

The Veteran's private physician RDS, MD, appears to echo 
these findings regarding the responsiveness of the Veteran's 
daily headaches to medication.  Indeed, he commented in 
January 2007 that the Veteran's headaches occurred daily two 
to three times per day, and lasting 30 minutes with 
treatment.  He noted that the Veteran does not let his 
headaches go very long without medication, so he cannot tell 
how long they would last without it.  He reported no nausea, 
sensitivity to light or noise with these headaches.  The 
diagnosis was atypical unilateral headache disorder, most 
consistent with cluster headaches.  

In sum, the picture presented by the evidence in this case is 
consistent with occasional, once per month, prostrating 
headaches, with daily headaches of lesser severity, that are 
responsive to medication. 

The Board acknowledges that a friend of the Veteran wrote in 
January 2007 that he knew personally of the Veteran's regular 
headaches, and that he and the Veteran would have to stop 
what they were doing until the headaches subsided, as they 
were totally incapacitating.  This account presents a 
somewhat worse picture of the Veteran's headaches than is 
presented in the medical reports.  The Board notes however, 
that the Veteran's wife submitted a letter at the same time 
as the Veteran's friend, and these letters use almost 
identical wording in several passages.  This raises the 
prospect that the letters are not independent accounts, but 
were generated by the same individual.  As the similarities 
in these two accounts are beyond simple coincidence, the 
Board attaches little credibility to these accounts, and 
accords them little probative weight.  

Nevertheless, the Veteran is competent to report his headache 
symptoms.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see 
also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  However, 
here, he has consistently reported less severe symptoms when 
speaking with health care providers.  The Board finds his 
reports to health care providers, in the context of medical 
examination, to be more credible than the accounts submitted 
by others on his behalf.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a rating higher than 30 percent.  See 
Fenderson (cited above).

In light of the above, the Board concludes that, while the 
criteria for the 30 percent level are met, the preponderance 
of the evidence is against a rating at the 50 percent level 
for headaches under Diagnostic Code 8100.  

Extraschedular Considerations

The Board has considered whether a rating higher than 30 
percent should be assigned on an extraschedular basis for the 
claimed dizziness and headaches.  Consideration of referral 
for an extraschedular rating requires a three-step inquiry.  
See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub 
nom. Thun v. Shinseki, No.2008-7135 (Fed. Cir. Jul. 17, 
2009).  The first question is whether the schedular rating 
adequately contemplates the Veteran's disability picture.  
Thun, 22 Vet. App. at 115.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, 
then the claimant's disability picture is contemplated by the 
rating schedule, the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  If the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, then the second inquiry is whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as governing norms.  
If the Veteran's disability picture meets the second inquiry, 
then the third step is to refer the case to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether an extraschedular 
rating is warranted. 

Here, as discussed above, the rating criteria specifically 
contemplate the type of symptomatology demonstrated in the 
Veteran's case.  Moreover, the criteria for headaches allow 
for a higher rating where appropriate symptomatology is 
demonstrated.  The rating schedule also allows for a higher 
rating for dizziness where symptomatology consistent with 
Ménière's syndrome is demonstrated.  Therefore, as the rating 
schedule adequately contemplates the Veteran's disability 
picture, there is no basis for referral for extraschedular 
consideration.    




SMC

Special monthly compensation (SMC) is a special statutory 
award, in addition to awards based on the schedular 
evaluations provided by the diagnostic codes in VA's rating 
schedule.  Claims for SMC, other than those pertaining to 
one-time awards and an annual clothing allowance, are 
governed by 38 U.S.C.A. § 1114 (k) through (s) and 38 C.F.R. 
§§ 3.350 and 3.352.

In pertinent part, 38 U.S.C.A. § 1114(k) provides for special 
monthly compensation if the Veteran, as the result of 
service-connected disability, has suffered deafness of both 
ears, having absence of air and bone conduction.  Deafness of 
both ears, having absence of air and bone conduction will be 
held to exist where examination in a VA authorized audiology 
clinic under current testing criteria shows bilateral hearing 
loss is equal to or greater than the minimum bilateral 
hearing loss required for a maximum rating evaluation under 
the rating schedule.  38 C.F.R. § 3.350(a)(5).

The evidence of record shows that the Veteran is only service 
connected for left ear hearing loss disability.  Therefore, 
even though the audiometric findings and speech 
discrimination scores reflect level XI hearing in the left 
ear, as the right ear is not service connected, level I 
hearing must be assigned for the right ear.  The maximum 
rating available under this scenario is 10 percent according 
to Table VII at 38 C.F.R. § 4.85.  While the Veteran does 
have an exceptional pattern of hearing pursuant to 38 C.F.R. 
§ 4.86(a) in the left ear, this does not result in a higher 
numeric designation for the hearing loss or a percentage 
disability evaluation higher than 10 percent.  The Board 
notes that the appellant is not deaf in the right ear.  
Therefore, the provisins of 38 U.S.C.A. § 1160 are not 
applicable in this case.

The Board acknowledges that the Veteran has essentially no 
hearing in his left ear.  Nonetheless, the statutory and 
regulatory requirements for the special monthly compensation 
that he seeks are specific, and are based on hearing loss in 
both ears, or hearing loss in one ear in combination with 
service-connected blindness.  As service connection is not in 
effect for right ear hearing loss, and is not in effect for 
any degree of blindness, the Board concludes that the 
preponderance of the evidence is against an award of SMC 
based on deafness.


ORDER

Since March 1, 1994, a 30 percent initial rating, but not 
higher,  for dizziness, status post labyrinthectomy, is 
granted subject to the law and regulations governing the 
payment of monetary awards.  

An initial rating of 30 percent, but not higher, for 
headaches is granted subject to the law and regulations 
governing the payment of monetary awards.  

Special monthly compensation based on deafness is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


